DETAILED ACTION
Claims 1-6 and 11-15 were rejected in the Office Action mailed 5/24/2022.
Applicant filed a response and amended claims 1 and 11, canceled claims 2-3, 6, 10, 12, and 15, and added new claims 16-24 on 8/22/2022.
Claims 1, 4-5, 7-9, 11, 13-14, and 16-24 are pending.
Claims 1, 4-5, 11, 13-14, and 16-24 are rejected and claims 7-9 are currently withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities: amend “inserting a plurality of vanes a plurality of radiation channels formed in a rotor” to “inserting a plurality of vanes into a plurality of radiation channels formed in a rotor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is unclear for reciting the limitation “5% or less of a bainite”, i.e., it is unclear whether the “%” is wt.%, mass %, volume %, etc. Clarification is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, 16, 22, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (US 2015/0352638 A1, hereinafter “Steiner”) in view of Kim et al. (US 2017/0130669 A1, hereinafter “Kim”) and Kobayashi et al. (US 4608317, hereinafter “Kobayashi”) as evidenced by ASM Handbook, Powder Metallurgy Methods and Applications, Volume 7, 2015 (hereinafter, “ASM Handbook”).

Regarding claims 1, 11, and 16, Steiner teaches a method for producing a vane for a rotary vane pump and a rotary vane pump, where the method includes pressing a powder mixture to form a green body, sintering the green body in a sintering furnace to form a sintered part with an austenitic structure, and quenching the sintered part within the sintering furnace down to a temperature below the martensite start temperature of the sintered part to harden the sintered part (Steiner, [0006-0009]). Steiner also teaches that the powder mixture comprises, in wt.%, 0.2-3.0% C, 0-3.0% Cr, 0.2-4.0% Mo, 0-1.0% Mn, and Fe as the balance (Steiner, [0055-0063]). Moreover, Steiner teaches that the quenching is performed down to a temperature of 100-300°C, with a cooling rate of 0.85-5.0°C/second, preferably 0.85-2.0°C/second, i.e., rapid cooling (Steiner, [0044] and [0047]). Additionally, Steiner teaches a rotary vane pump, which has a rotor arranged within a control ring, where the control ring has a number of vanes arranged in slot-shaped guides in such a way that the first end face is within the paper plane and the first contour surface of the vane is positioned on an interior wall of the control ring (Steiner, [0161]). Steiner also teaches that because of the movable support of the vanes in the slot-shaped guides of the rotor, a densification of the space between the first contour surface and the interior wall of the rotary vane pump is effected when the rotor rotates and the resulting centrifugal forces acts on the vanes (Steiner, [0161]). 

The pressing of the powder mixture having the above composition into a green body of Steiner corresponds to preparing a molded body for the slide of the variable oil pump using pre-alloy powder including, in percent (%) by weight of the entire composition, 0.45 to 0.55% of carbon (C), 2.8 to 3.2% of chromium (Cr), 0.45 to 0.55% of molybdenum (Mo), 0.35 to 0.5% of manganese (Mn), and the remainder of iron (Fe) and inevitable impurities of claims 1, 11, and 16 of the present invention. Sintering the green body in a sintering furnace to form a sintered part of Steiner corresponds to preparing a sintered body by sintering the molded body of claims 1 and 16 and sintering the molded body to form a sintered body of claim 11 of the present invention. 
The quenching the sintered part of Steiner corresponds to rapidly cooling the sintered body such that the sintered body reaches a range of 200 to 350°C at a cooling rate of 2 to 3°C/s of claims 1, 11 and 16 of the present invention. Cooling the sintered part within the sintering furnace of Steiner corresponds to performing a furnace cooling on the sintered body of claims 1, 11, and 16 of the present invention. The rotary pump having a number of vanes arranged within the slot-shaped guides with the ability to move during operation of Steiner corresponds to inserting a plurality of vanes a plurality of radiation channels formed in a rotor and arranging the slide with the rotor so that the slide is capable of varying a pumping volume by pressing the vanes during rotational movement of claim 16. 

While Steiner teaches that the quenching may also be performed at different temperatures using one or more of, direct air blowing, water, and/or oil quenching (Steiner, [0049]), Steiner does not explicitly disclose (a) slowly cooling the sintered body such that a temperature of the sintered body reaches a first temperature range; and rapidly cooling the sintered body when the first temperature range is reached or (b) the pre-alloy powder includes 0.1 to 0.25% of sulfur.

With respect to difference (a), Kobayashi teaches a method for manufacturing a material sheet for metal sintered body, wherein after sintering at a temperature of 1100-1180°C, preferably 1160°C, the sintered body is cooled in a multi-step cooling zone, where the cooling zone has a first cooling zone from the sintering temperature to approximately 800°C, i.e., passes through 830-870°C, at a cooling rate of 2°C/minute, i.e., 0.033°C/sec or slow cooling, and then passed to the next cooling zone (Kobayashi, Column 7, line 37-Column 8, line 6 and Figure 3).
As Kobayashi expressly teaches, the first cooling zone is a stabilized zone under high temperature in which thermal stimulation is avoided as much as possible and the slow cooling speed reduces the occurrence of cracking in the sintered body (Kobayashi, Column 7, line 67-Column 8, line 6).
Steiner and Kobayashi are analogous art as they are both drawn to a metal powder sintering method to form a sintered body (Steiner, Abstract; Kobayashi, Abstract).
In light of the motivation to use a multi-step cooling process after sintering, with a slow cooling step first as taught in Kobayashi above, it therefore would have been obvious to one of ordinary skill in the art to do a slow cooling step prior to the quenching step of Steiner in order to stabilize the sintered body and reduce the occurrence of cracking (Kobayashi, Column 7, line 67-Column 8, line 6), and thereby arrive at the present invention.
The first cooling zone of Kobayashi corresponds to slowly cooling the sintered body such that a temperature of the sintered body reaches a first temperature range of claim 1 and cooling the sintered body such that a temperature of the sintered body reaches a temperature between 830 and 870°C of claims 2 and 11 of the present invention.

With respect to difference (b), Kim teaches an alloy powder composition for a connecting rod including 0.2 wt.% or less of sulfur (Kim Abstract and [0028]).
As Kim expressly teaches sulfur bonds with manganese to form a MnS inclusion, which increases fatigue strength (Kim, [0029]).
 Steiner, Kobayashi, and Kim are analogous art as they are all drawn to a metal powder sintering method to form a sintered body (Steiner, Abstract; Kobayashi, Abstract; Kim, [0041]).
In light of the motivation to include 0-0.2 wt.% of sulfur in the alloy powder composition as taught in Kim above, it therefore would have been obvious to one of ordinary skill in the art to add sulfur to the composition of Steiner in view of Kobayashi in order to form MnS inclusions which increase fatigue strength (Kim, [0029]), and thereby arrive at the present invention.

While Steiner teaches that the method of manufacture is for making a vane for a rotary pump (Steiner, Abstract), Steiner also teaches the rotary pump which includes a control ring, i.e., slide of a variable oil pump, which is contacted with the vanes (Steiner, [0161]). It would have been obvious to one of ordinary skill in the art to use the same method of forming the vanes as for forming the control ring because the final parts are contained within the same pump system and therefore exposed to the same environment and would require similar properties. 

Given that the alloy composition and the method of forming the sintered body of Steiner in view of Kobayashi and Kim are substantially identical to the alloy composition and the method of forming the sintered body as used in the present invention, as set forth above, it is clear that the sintered body would intrinsically have an overall density of 6.85-6.95 g/cm3 as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Alternatively, given that the examples provided by applicant in the specification in Table 1, generally only change the molding pressure to gain a different overall density, i.e., density depends on molding pressure, it would have been obvious to one of ordinary skill in the art to select a molding pressure in Steiner to produce a sintered body having an overall density within the claimed range in order to produce a sintered body having the desired density due to routine optimization of the sintered body. Moreover, as evidenced by the ASM Handbook, pressure-based compaction establishes density via the compaction process then sinters to develop strength in the compacts, where the green density increases as the compact pressure is increased (ASM Handbook, pg. 11 “Processing Options to Consolidate Metal Powders”).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). MPEP 2144.05.

Regarding claims 22 and 23, given that the alloy composition and the method of forming the sintered body of Steiner in view of Kobayashi and Kim are substantially identical to the alloy composition and the method of forming the sintered body as used in the present invention, as set forth above, it is clear that the slide of the variable oil pump would intrinsically have a tempered martensite microstructure and 5% or less of a bainite at a core as the microstructure as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 24, Steiner also teaches that the van has a surface hardness of Hv0.2 of 550-800 (Steiner, claim 14). The range of Steiner overlaps with the range of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
	










Claims 4, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Kim and Kobayashi as applied to claims 1, 11, and 16 above, and further in evidence of Narasimhan, Kalathur, Sintering of powder mixtures and the growth of ferrous powder metallurgy, Materials Chemistry and Physics, January 2001 (hereinafter “Narasimhan”).

Regarding claims 4, 13, and 17, Steiner also teaches that the sintering occurs within a temperature range of 1050-1300°C, preferably within a range of 1100-1150°C (Steiner, [0040-0042]). Moreover, when sintering iron based alloy premixtures, the hold times are typically from 15-30 minutes but on occasion may be as long as an hour or more, as evidenced by Narasimhan (Narasimhan, pg. 4, paragraph 2). The sintering time and temperature of Steiner as evidenced by Narasimhan corresponds to wherein preparing the sintered body comprises preparing the sintered body by sintering the molded body at a sintering temperature of 1110 to 1160°C for 25 to 35 minutes of claims 4 and 13 of the present invention. 



Claims 5, 14, 18, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Kim and Kobayashi as applied to claims 1, 11, and 16 above, and further in view of Delarbre, P. and Hornof, B., Influence of the Sintering Conditions on the Properties of PM Materials, International Journal of Metallurgy and Metal Physics, pg. 1-8, April 30, 2018 (hereinafter “Delarbre”).

Regarding claims 5, 14, 18, 19, 20, and 21, while Steiner in view of Kim and Kobayashi teach sintering the green body (Steiner, [0006-0008]), Steiner, Kim and Kobayashi do not explicitly disclose wherein preparing of the sintered body comprises preparing the sintered body using gas in which nitrogen gas is mixed with hydrogen gas in a nitrogen-to-hydrogen ratio of 8:2 to 9:1.
With respect to the difference, Delarbre teaches that sintering atmospheres in the furnace generally consist of a gas mixture of nitrogen and hydrogen, where the mixture usually contains 10-30% of hydrogen, i.e., a 1:9 to 3:7 ratio of hydrogen to nitrogen (Delarbre, pg. 1, Column 2, paragraph 1 and pg. 2, Column 1, paragraph 2).
As Delarbre expressly teaches the sintering atmosphere is used to protect the powder compacting particles during the sintering and when nitrogen and hydrogen are specifically used to protect ferrous products from oxidation during the sintering cycle (Delarbre, pg. 1, Column 1, paragraph 3-Column 1, paragraph 1). 
Steiner, Kim, Kobayashi, and Delarbre are analogous art as they all drawn to a metal powder sintering method to form a sintered body (Steiner, Abstract; Kobayashi, Abstract; Kim, [0041]; Delarbre, Abstract).
In light of the motivation to use a nitrogen-hydrogen gas mixture during sintering as taught in Delarbre above, it therefore would have been obvious to one of ordinary skill in the art to using the nitrogen-hydrogen gas mixture during the sintering process of Steiner in view of Kim and Kobayashi in order to protect the powder compacting particles during the sintering, specifically to protect ferrous products from oxidation during the sintering cycle (Delarbre, pg. 1, Column 1, paragraph 3-Column 1, paragraph 1), and thereby arrive at the present invention. 

Response to Arguments
Regarding the amendment to the specification to include the missing numeral found in Figure 3A, the previous objection to the drawings is withdrawn.
Due to the fact that applicant canceled claims 2 and 12, the previous claim objections are withdrawn.
Applicant primarily argues:
“The Office action indicates that sulfur is disclosed in Kim and that is would be obvious to modify Steiner to include S (and remove Cu, Ni and Si) because Kim teaches that sulfur bonds with manganese to form a MnS inclusion, which increases fatigue strength. Even if sulfur could be added without changing the desired properties of Steiner, an assumption that has no evidence in the record, there is not teaching or suggestion to remove the copper, nickel and silicon from Steiner’s composition. In fact, Kim’s composition includes copper. Applicant respectfully submits that the claimed composition can only be obtained using improper hindsight. There is simply no predictable conclusion that the modifications would lead to an acceptable composition.”
Remarks, pg. 9
The Examiner respectfully traverses as follows:
The fact remains that Steiner teaches that the amounts of Cu, Ni, and Si can be zero, even if the preferred embodiments include these three elements. Steiner need not teach a specific reason for excluding these elements. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.
Moreover, Kim provides proper motivation for including sulfur in an alloy powder composition for a connecting rod, i.e., sulfur bonds with manganese to form a MnS inclusion, which increases fatigue strength (Kim, [0029]). Therefore, no improper hindsight was used to add sulfur to the alloy powder. 

Applicant also argues:
“Kobayashi also fails to disclose the claimed slow cooling. This reference discloses cooling at 2°C/s from the sinter temperature to about 800°C (D1), then cooling at 3°C/s to about 400°C (D2), followed by gas cooling to normal temperature. As claimed, rapid cooling is performed “at a cooling rate of 2 to 3°C/s” and “at a faster rate than the slow cooling.” As such slow cooling must be slower than 3°C/s, a rate not taught by Kobayashi.”
Remarks, pg. 10
The Examiner respectfully traverses as follows:
Kobayashi expressly teaches that the cooling rate is 2-3 °C/minute and not 2-3°C/second as Applicant stated in the remarks. See Kobayashi Column 8, lines 1-10. Therefore, the cooling rate is significantly slower than the rapid cooling rate claimed by Applicant.

Applicant further argues:
“With respect to the overall density range of the sintered body, the Office action indicates
that the alloy composition and manufacturing method of the cited references are the same so the end product will have the corresponding density range. First, as noted above neither the alloy composition nor the manufacturing method are the same as what is claimed. Further, as demonstrated in to paragraph [0035] of the present specification, the moldability deteriorates depending on the component range, making it difficult to achieve a target level of overall density. In addition, referring to Comparative Examples 2 and 5 of Table 1 of the present specification, it can be seen that when the density is low or high, there is a problem in that the dimensional change of the slide outer diameter becomes large even under the same cooling condition.”
Remarks, pg. 10
The Examiner respectfully traverses as follows:
First, as noted above the composition and method of making the sintered body of Steiner in view of Kobayashi and Kim is substantially identical to the composition and method as used in the present invention. Second. given that the examples provided by applicant in the specification in Table 1, only change the molding pressure to produce a different overall density, i.e., density depends on molding pressure, and as evidenced by the ASM Handbook, which teaches that pressure-based compaction establishes density via the compaction process then sinters to develop strength in the compacts, where the green density increases as the compact pressure is increased (ASM Handbook, pg. 11 “Processing Options to Consolidate Metal Powders”) a person of ordinary skill in the art would know to select a compression pressure to produce a sintered body having a density overlapping with the claimed range. Therefore, using an overlapping composition, similar method, and compression pressure in the process of Steiner in view of Kobayashi and Kim would produce a sintered body having an overlapping overall density.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738